The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to update parent application status and minor deficiencies in claims 33, 35 and 40: 		
-Specification, Page 1 under “CROSS-REFERENCE”,
	-Line 3: After “2018, ”, the following has been added:
--and issued as United States Patent Number 10,613,048 on April 7, 2020, --.
-Claim 33, Line 1: “21” has been changed to --32--.
-Claim 35, Line 1: “21” has been changed to --34--.
-Claim 40, Line 6: “first” has been changed to --second--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 			U.S. Patent No. 5,135,485 (Cohen et al) is considered the closest prior to the claimed invention of claim 13.  Cohen et al teach an apparatus for monitoring fluid level in a container used for intravenous injection comprising a receptacle (92) configured to receive a container (13) wherein the receptacle (92) comprises a conductive plates (10, 12) disposed on the inside surface of the receptacle (92) and a circuitry (94) in electrical communication with at least one of conductive plates to drive capacitive process to generate data indicating fluid level in a container (13) (see figures 1-5, 12; col. 4, line 36 – col. 7, line 38; col. 11, lines 39-57).  However, none of the prior art teaches or suggests a dialysis system of claim 21 configured to monitor a composition of electrolyte in a fluid located within a contained volume, the dialysis system comprising 
 a first surface positioned external to, and proximate to, the contained volume, wherein the first surface comprises a conductive material; a second surface positioned external to, and proximate to, the contained volume; and a circuit in electrical contact with the conductive material, wherein the circuit comprises a processor and a memory storing programmatic instructions that, when executed: 
generates a stimulation wave;
transmits the stimulation wave to the first surface;
receives a responsive signal generated by the second surface;
determines capacitance data from the responsive signal;
compares the capacitance data to predetermined capacitance data, wherein the predetermined capacitance data relates capacitance values to known electrolyte compositions; and
determines a composition of electrolytes in the fluid based on the capacitance data and the predetermined capacitance data and a dialysis system of claim 40 configured to monitor a composition of electrolyte in a fluid located within a contained volume, the dialysis system comprising  a first surface positioned external to, and proximate to, the contained volume, wherein the first surface comprises a conductive material; a second surface positioned external to, and proximate to, the contained volume wherein the second surface comprises the conductive material and wherein the first surface and the second surface are electrically isolated from each other; and a circuit in electrical contact with the conductive material, wherein the circuit comprises a processor and a memory storing programmatic instructions that, when executed: 
generates a stimulation wave; 
transmits the stimulation wave to the first surface;
receives a responsive signal generated by the second surface;
determines capacitance data from the responsive signal;
compares the capacitance data to predetermined capacitance data, wherein the predetermined capacitance data relates capacitance values to known electrolyte compositions; and
determines a composition of electrolytes in the fluid based on the capacitance data and the predetermined capacitance data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 2/27/2020.  These drawings are acceptable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 												U.S. Patent No. 3,375,716 teaches a fluid quantity measuring device including a sensing capacitor having spaced electrically conductive electrodes insulated from one another and adapted to be mounted within a container to provide between the electrodes a value of capacitance varying with the dielectric constant and quantity of fluid in the container.
U.S. Patent No. 6,943,566 teaches device for measuring levels wherein a sensor is applied to the wall of a container or is integrated into the wall and an alternating voltage is applied to the sensor consisting of electrically conductive material e.g. a metal or a polymer in order to measure the level of the contents of the container, the capacitance or the electrical field produced being a measure for the fill level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN KIM/
Primary Examiner, Art Unit 1777